 Fill in this information to identify the case:
 Debtor name Body Contour Ventures, LLC, et al.
 United States Bankruptcy Court for the: EASTERN DISTRICT OF MICHIGAN                                                                              Check if this is an

 Case number (if known):                19-42510-pjs                                                                                               amended filing




Chapter 11 or Chapter 9 Cases: Consolidated List of Creditors Who Have the 30 Largest Unsecured
Claims and Are Not Insiders
                                                                                                                                                                                 12/15

A list of creditors holding the 30 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 30 largest unsecured claims.

 Name of creditor and complete                 Name, telephone number and email               Nature of      Indicate if   Amount of claim
 mailing address, including zip code           address of creditor contact                      claim         claim is     If the claim is fully unsecured, fill in only unsecured
                                                                                           (for example,    contingent,    claim amount. If claim is partially secured, fill in total
                                                                                            trade debts,   unliquidated,   claim amount and deduction for value of collateral or
                                                                                            bank loans,     or disputed    setoff to calculate unsecured claim.
                                                                                            professional                   Total claim, if       Deduction for        Unsecured claim
                                                                                           services, and                   partially             value of
                                                                                            government                     secured               collateral or
                                                                                              contracts)                                         setoff
 Cynosure, Inc.                                Attn: Paul R. Hage                          Trade Debt                      $6,704,684.66         $800,000.00        $5,904,684.66
 c/o Jaffe Raitt Heuer & Weiss                 Phone: (248) 351-3000
 27777 Franklin Rd., Ste. 2500                 Email: phage@jaffelaw.com
 Southfield, MI 48034

 Venus Concept USA Inc.                        Attn: Andrew J. Nazar, Esq.                 Trade Debt      Secured         $6,618,100.89 $1,686,000.00              $4,932,100.89
 c/o Polsinelli                                Phone: (816) 395-0641                                       Status
 900 W. 48th Place, Suite 900                  Email: anazar@polsinelli.com                                Disputed
 Kansas City, MO 64112

 Merz North America, Inc.                      Attn: William K. Edwards, Esq.              Trade Debt      Secured         $3,583,522.00         $550,000.00        $3,033,522.00
 6501 Six Forks Rd.                            Phone: (919) 582-8137                                       Status
 Raleigh, NC 27615                             Email: bill.edwards@merz.com                                Disputed

 Invasix/InModeMD Aesthetic                    Phone: (855) 411-2639                       Trade Debt      Disputed                                                 $2,652,625.52
 Solutions                                     Fax: (855) 411-6789
 100 Leek Crescent #15                         Email: info@invasix.com
 Richmond Hill, ON L4B 3E6
 Canada

 Google                                        Attn: Jessica Ventura                       Trade Debt                                                               $2,451,641.25
 1600 Amphitheathre Parkway                    Phone: (734) 619-3619
 Mountain View, CA 94043                       Email: jessica.v@google.com

 Internal Revenue Service                      Phone: 1-800-973-0424                       Taxes                                                                    $1,800,000.00
 Centralized Insolvency Operation
 Post Office Box 7346
 Philadelphia, PA 19101-7346

 Duffey Petrosky                               Attn: Adam Wilson                           Trade Debt                                                               $1,184,005.08
 38505 Country Club Drive                      Phone: (248) 489-8300
 Suite 110                                     Email: awilson@dpplus.com
 Farmington Hills, MI 48331

 iHeartMedia, Inc.                             Phone: (818) 783-8991                       Trade Debt                                                               $1,133,215.83
 c/o Marta Roza, Esq.                          Email: marta@herzlich-blum.com
 15760 Ventura Blvd., Suite 700
 Encino, CA 91436




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                             page 1

Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy




                      19-42510-pjs                 Doc 96            Filed 03/04/19          Entered 03/04/19 13:07:43                        Page 1 of 3
 Debtor    Body Contour Ventures, LLC                                                                        Case number (if known)
           Name

 Name of creditor and complete                 Name, telephone number and email               Nature of      Indicate if   Amount of claim
 mailing address, including zip code           address of creditor contact                      claim         claim is     If the claim is fully unsecured, fill in only unsecured
                                                                                           (for example,    contingent,    claim amount. If claim is partially secured, fill in total
                                                                                            trade debts,   unliquidated,   claim amount and deduction for value of collateral or
                                                                                            bank loans,     or disputed    setoff to calculate unsecured claim.
                                                                                            professional                   Total claim, if       Deduction for        Unsecured claim
                                                                                           services, and                   partially             value of
                                                                                            government                     secured               collateral or
                                                                                              contracts)                                         setoff
 Jeff S. Pierce, D.O.                          Phone: (248) 680-9000                       Note                                                                     $1,065,864.81
 1819 E. Big Beaver Rd., Suite 210             Email: misports@sbcglobal.net
 Troy, MI 48083

 Fedor Fedorov                                 Attn: Shady S. Abulhassan, Esq.             Note                                                                     $1,027,195.80
 c/o Abulhassan Law                            Phone: (313) 582-9450
 2184 N. Beech Daly Rd., Ste. 2                Email: sa@abulhassanlaw.com
 Dearborn Heights, MI 48127

 Michael Linehan                               Phone: (585) 746-3582                       Note                                                                     $1,001,409.09
 72 East Jefferson Road                        Email: michaelplinehan@gmail.com
 Pittsford, NY 14534

 BVB Investments, LLC                          Attn: Vincent P. Spica                      Note                                                                       $866,433.34
 9760 Fellows Hill Court                       Phone: (734) 660-4958
 Plymouth, MI 48170                            Email: vincent.spica@yahoo.com

 Scottsdale Consulting, LLC                    Attn: Michael J. Serra                      Note                                                                       $727,312.54
 19694 Westchester Drive                       Phone: (313) 961-4220
 Clinton Township, MI 48038                    Email: mserra@serraproduce.com

 VPS Investments, LLC                          Attn: Vincent P. Spica                      Note                                                                       $687,905.30
 9760 Fellows Hill Court                       Phone: (734) 660-4958
 Plymouth, MI 48170                            Email: vincent.spica@yahoo.com

 SBT-VPS Holdings, LLC                         Attn: Vincent P. Spica                      Note                                                                       $659,362.46
 9760 Fellows Hill Court                       Phone: (734) 660-4958
 Plymouth, MI 48170                            Email: vincent.spica@yahoo.com

 Dr. Kevin M. Stockmaster                      Attn: Michael H. Michmerhuizen, Esq.        Note                                                                       $629,177.07
 c/o Barrett McNagny                           Phone: (260) 423-8820
 215 East Berry Street                         Email: mhm@barrettlaw.com
 Fort Wayne, IN 46802

 Edward Naylon                                 Attn: Amy E. Stoll                          Note                                                                       $591,339.31
 c/o Older, Lundy & Alvarez                    Phone: (813) 254-8998
 1000 W. Cass. St.                             Email: astoll@olalaw.com
 Tampa, FL 33606

 Allergan                                      Attn: A. Robert D. Bailey, Esq.             Trade Debt                                                                 $578,266.18
 12975 Collections Center Dr.                  Phone: (862) 261-7000
 Chicago, IL 60693                             Email: robert.bailey@allergan.com

 Valassis Direct Mail, Inc.                    Phone: (248) 645-2440                       Trade Debt                                                                 $564,383.63
 c/o Richard A. Muller, Esq.                   Email: richard@mullerfirm.com
 33233 Woodward Ave.
 Birmingham, MI 48009

 Facebook, Inc.                                Phone: (650) 543-4800                       Trade Debt                                                                 $522,118.66
 15161 Collection Center Drive                 Fax: (650) 543-5325
 Chicago, IL 60693                             Email: AR@fb.com

 Alpine Investor Group, LLC                    Attn: Wenge Zhang                           Note                                                                       $501,060.16
 1116 Los Trancos Road                         Phone: (650) 279-7200
 Portola Valley, CA 94028                      Email: wengez@yahoo.com



Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                             page 2

Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy




                      19-42510-pjs                 Doc 96            Filed 03/04/19          Entered 03/04/19 13:07:43                        Page 2 of 3
 Debtor    Body Contour Ventures, LLC                                                                        Case number (if known)
           Name

 Name of creditor and complete                 Name, telephone number and email               Nature of      Indicate if   Amount of claim
 mailing address, including zip code           address of creditor contact                      claim         claim is     If the claim is fully unsecured, fill in only unsecured
                                                                                           (for example,    contingent,    claim amount. If claim is partially secured, fill in total
                                                                                            trade debts,   unliquidated,   claim amount and deduction for value of collateral or
                                                                                            bank loans,     or disputed    setoff to calculate unsecured claim.
                                                                                            professional                   Total claim, if       Deduction for        Unsecured claim
                                                                                           services, and                   partially             value of
                                                                                            government                     secured               collateral or
                                                                                              contracts)                                         setoff
 Liveyon, LLC                                  Phone: (844) 548-3966                       Loan                                                                       $500,000.00
 22667 Old Canal Rd.                           Email: support@liveyon.com
 Yorba Linda, CA 92887

 Ana Maria Uribe Prieto                        Attn: Wilka Toppins, Esq.                   Debt            Disputed                                                   $500,000.00
 c/o Toppins Law Firm, P.C.                    Phone: (713) 621-8588
 1225 North Loop West, Ste. 825                Email: wilka@toppinslawfirm.com
 Houston, TX 77008

 Ana Maria Prieto Cadrecha                     Attn: Wilka Toppins, Esq.                   Debt            Disputed                                                   $500,000.00
 c/o Toppins Law Firm, P.C.                    Phone: (713) 621-8588
 1225 North Loop West, Ste. 825                Email: wilka@toppinslawfirm.com
 Houston, TX 77008

 Maria Isabel Uribe Prieto                     Attn: Wilka Toppins, Esq.                   Debt            Disputed                                                   $500,000.00
 c/o Toppins Law Firm, P.C.                    Phone: (713) 621-8588
 1225 North Loop West, Ste. 825                Email: wilka@toppinslawfirm.com
 Houston, TX 77008

 Ignacio Francisco Uribe Prieto                Attn: Wilka Toppins, Esq.                   Debt            Disputed                                                   $500,000.00
 c/o Toppins Law Firm, P.C.                    Phone: (713) 621-8588
 1225 North Loop West, Ste. 825                Email: wilka@toppinslawfirm.com
 Houston, TX 77008

 Mana Rama Tirth                    Attn: Matthew E. Wilkins, Esq.                         Debt            Disputed                                                   $500,000.00
 c/o Brooks Wilkins Sharkey & Turco Phone: (248) 971-1711
 401 S. Old Woodward Ave.,          Email: wilkins@bwst-law.com
 Ste. 400
 Birmingham, MI 48009

 Obalon                                        Attn: Andrew Rasdal                         Trade Debt                                                                 $456,498.14
 5421 Avenida Encinas, Suite F                 Phone: (844) 362-2566 x13
 Carlsbad, CA 92008-4410                       Email: arasdal@obalon.com

 Elevating You, LLC                            Attn: Carla J. Walker                       Note                                                                       $428,314.08
 28007 Sand Canyon Rd.                         Phone: (616) 803-1352
 Santa Clarita, CA 91387                       Email: carlajean45@aol.com

 Ten Tel Investments, LLC                      Attn: Mark Radom                            Note                                                                       $403,424.18
 918 Symes Avenue                              Email: mradom4445@gmail.com
 Royal Oak, MI 48067




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                             page 3

Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy




                      19-42510-pjs                 Doc 96            Filed 03/04/19          Entered 03/04/19 13:07:43                        Page 3 of 3
